                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN
                           COURT FILE NO.: 21-cv-619


Matthew Kesy, on behalf of himself and
all others similarly situated,
                                                     CLASS ACTION COMPLAINT
                    Plaintiff,
v.                                                     JURY TRIAL DEMANDED

Bruck Law Offices S.C.,

                    Defendant.



                                   INTRODUCTION

       1.     Plaintiff’s Class Action Complaint is based on Defendant’s violations of the

 Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et. seq. (“FDCPA”).

                                    JURISDICTION

       2.     Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d) and 28 U.S.C.

 § 1331.

       3.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because

 the conduct at issue occurred in this District, Plaintiff resides in this District, and

 Defendant transacts business in this District. See Ford Motor Co. vs. Montana Eighth

 Judicial District Court, 2021 WL 1132515 (U.S. March 25, 2021).




                                            1
      Case 2:21-cv-00619-SCD Filed 05/18/21 Page 1 of 17 Document 1
                                          PARTIES

       4.     Plaintiff Matthew Kesy (hereinafter “Plaintiff”) is a natural person who

resides in the County of Waukesha, State of Wisconsin, and is a "consumer" as defined by

15 U.S.C. § 1681a(c).

       5.     Defendant Bruck Law Offices S.C. (“Defendant”) is law firm licensed to do

business in the State of Wisconsin and has a principal place of business located at Sixth

Floor, McGeoch Building, 322 East Michigan Street, Milwaukee, WI 53202. Defendant

Law Firm regularly engages in the collection of consumer debts in the District of

Wisconsin. Defendant Law Firm regularly attempts to collect consumer debts alleged to be

due another. Defendant Law Firm is, therefore, a “debt collector” as that term is defined by

15 U.S.C. § 1692a(6).

                               FACTUAL ALLEGATIONS

       6.     Sometime before November 2020, Plaintiff incurred a financial obligation

related to chiropractic services, which was primarily for personal, family or household

purposes, and is therefore a “debt” as that term is defined by 15 U.S.C. § 1692a(5) and a

“consumer transaction” as that term is used in Wis. Stat. §§ 421-427.

       7.     The chiropractic services debt is a “consumer credit agreement” under the

Wisconsin Consumer Act (WCA), Wis. Stat. §421-427.

       8.     Plaintiff received a dunning letter (“[t]he letter”) from Defendant dated

November 3, 2020 seeking to collect the chiropractic debt. (See attached Exhibit 1).

       9.     The letter advised Plaintiff that if he desired to dispute the validity of the debt,

that he was required to do so within thirty (30) days.
                                               2
     Case 2:21-cv-00619-SCD Filed 05/18/21 Page 2 of 17 Document 1
       10.    The letter specifically states that the principal balance owed by Plaintiff is

$1,133.26.

       11.    Defendant’s letter then states that the “Contract Collection Fee” is $566.63.

       12.    The “Contract Collection Fee” was for alleged legal fees that Defendant was

seeking to collect from Plaintiff.

       13.    The charging and collection of these fees was in express violation of Wis.

Stat. § 422.411.

       14.    Alternatively, the “Contract Collection Fee” was a contractual delinquency

charge that Defendant was seeking to collect from Plaintiff.

       15.    Making the total amount Defendant was attempting to collect from Plaintiff

was $1,699.89, thereby attempting to collect/impose a 50% delinquency charge, in violation

of Wis. Stat. 422.203.

       16.    Defendant has maintained that its “Contract Collection Fee” was just that;

fees charged or rendered for collection services.

       17.    At no time has Plaintiff signed or acquiesced to any contract that included

the addition of a 50% collection fee with the chiropractor that he received services from.

       18.    Defendant’s addition of a flat rate of 50% collection fee was not authorized

by contract or law, nor is it a reasonable fee.

       19.    Furthermore, a 50% collection fee is not within the scope of legally

permitted additional charges under Wis. Stat. § 422.202.

       20.    At the time Exhibit 1 was sent to Plaintiff, Defendant had not incurred

$566.63 in actual collection fees/costs and therefore was unreasonable and unfair.
                                              3
     Case 2:21-cv-00619-SCD Filed 05/18/21 Page 3 of 17 Document 1
       21.    Wisconsin law specifically prohibits the attachment of collection fees to

consumer credit transactions, even if the fee is separately negotiated.        Wis. Stat. §

422.413(1).

       22.    In addition, Wis. Stat. § 422.202 entitled “Additional charges” does not list

collection fees as a permissible fee a creditor may charge in connection with a consumer

credit transaction.

       23.    Moreover, even if the WCA does not apply, upon information and belief,

Defendant’s 50% fee is neither a measure of Defendant’s incidental or consequential

damages, nor a measure of Defendant’s costs of collection. Seeger v. AFNI, Inc., 548 F3d

1107, 1112-1113 (7th Circuit 2008).

       24.    Debt collectors are not permitted to choose a collection fee at random or as

much as they can get away with. The amount of the collection fee must be reasonably

related to actual costs of collection. See, e.g., 34 C.F.R. §674.43(b)(3).

       25.    Upon information and belief, Defendant’s 50% fee far exceeds both the

actual costs that Defendant incurs for collection from Plaintiff and the putative class.

       26.    As such, Defendant’s collection action is in violation of 15 U.S.C. §§

1692d, 1692e, 1692e(2)(A), 1692e(5), 1692e(10), 1692f and 1692f(1).

       27.    Plaintiff and other members of the putative classes have suffered out-of-

pocket damages in the form of illegal collection fees paid to Defendant.

                                       THE FDCPA

       28.    Congress has described the FDCPA as regulating “abusive practices” in

debt collection. 15 U.S.C. § 1692(a) - § 1692(e). Any person who receives a debt
                                              4
     Case 2:21-cv-00619-SCD Filed 05/18/21 Page 4 of 17 Document 1
collection letter containing a violation of the FDCPA is a victim of abusive practices. See

15 U.S.C. §§ 1692(e) (“[I]t is the purpose of this subchapter to eliminate abusive debt

collection practices by debt collectors, to ensure that those debt collectors who refrain

from using abusive debt collection practices are not competitively disadvantaged, and to

promote consistent State action to protect consumers against debt collection abuses.”).

       29.    The Seventh Circuit has held that whether a debt collectors conduct violates

the FDCPA should be judged from the standpoint of an “unsophisticated consumer.”

Avila v. Rubin, 84 F.3d 222, 227 (7th Cir. 1996); Gammon v. GC Services, LP, 27 F.3d

1254, 1257 (7th Cir. 1994). The standard is an objection one – whether the plaintiffs or

any class members were misled is not an element of a cause of action. Bartlett v. Heibl,

128 F.3d 497, 499 (7th Cir. 1997). “The questions is not whether these plaintiffs were

deceived or misled, but rather whether an unsophisticated consumer would have been

misled.” Beattie v. D.M. Collection Inc., 754 F. Supp. 383, 392 (D. Del. 1991).

       30.    Because it is a part of the consumer Credit Protection Act, 15 U.S.C. §§

1601 et seq., the FDCPA should be liberally construed in favor of the consumer to

effectuate its purposes. Cirkot v. Diversified Fin. Services, Inc., 839 F. Supp. 941, 944

(D. conn. 1993).

       31.    15 U.S.C. § 1692e generally prohibits “any false, deceptive, or misleading

representation or means in connection with the collection of any debt.”

       32.    15 U.S.C. § 1692e(2)(a) specifically prohibits “the false representation of

the character, amount, or legal status of any debt.”



                                             5
     Case 2:21-cv-00619-SCD Filed 05/18/21 Page 5 of 17 Document 1
       33.    15 U.S.C. § 1692e(10) specifically prohibits the “use of any false

representation or deceptive means to collect or attempt to collect any debt or to obtain

information concerning a consumer.”

       34.    15 U.S.C. § 1692f generally prohibits any “unfair or unconscionable means

to collect or attempt to collect any debt.”

       35.    15 U.S.C. § 1692f(1) specifically prohibits “collection of any amount

(including any interest, fee, charge, or expense incidental to the principal obligation)

unless such amount is expressly authorized by the agreement creating the debt or

permitted by law.”

       36.    15 U.S.C. 1692g(a) states, in relevant part:

       Within five days after the initial communication with a consumer in
       connection with the collection of any debt, a debt collector shall, unless the
       following information is contained in the initial communication or the
       consumer has paid the debt, send the consumer a written notice containing--
              (1) the amount of the debt;

                                         THE WCA

       37.    The Wisconsin Consumer Act (“WCA”) was enacted to protect consumers

against unfair, deceptive, and unconscionable business practices and to encourage

development of fair and economically sound practices in consumer transactions. Wis.

Stat. § 421.102(2).

       38.    The Wisconsin Supreme Court has favorable cited authority finding that the

WCA “goes further to protect consumer interests than any other legislation in the

country,” and is “probably the most sweeping consumer credit legislation yet enacted in



                                              6
     Case 2:21-cv-00619-SCD Filed 05/18/21 Page 6 of 17 Document 1
any state.” Kett v. Community Credit Plan, Inc., 228 Wis. 2d 1, 18 n.15, 596 N.W.2d 786

(1999) (citations omitted).

       39.    To further these goals, the Act’s protections must be “liberally construed

and applied.” Wis. Stat. § 421.102(1); see also § 425.301.

       40.    “The basic purpose of the remedies set forth in Chapter 425, Stats., is to

induce compliance with the WCA and thereby promote its underlying objectives.” First

Wisconsin Nat’l Bank v. Nicolaou, 113 Wis. 2d 524, 533, 335 N.W.2d 390 (1982). Thus,

private actions under the WCA are designed to both benefit consumers whose rights have

been violated and competitors of the violation, whose competitive advantage should not

be diminished because of their compliance with the law.

       41.    To carry out this intent, the WCA provides Wisconsin consumers with an

array of protections and legal remedies. The Act contains significant and sweeping

restrictions on the activities of those attempting to collect debts. See Wis. Stat. § 427.104.

       42.    Further, the WCA provides that any customer affected by a violation of the

WCA or the federal consumer credit protection act may seek actual damages, statutory

damages, reasonable attorneys’ fees, and declaratory and injunctive relief. Wis. Stats. §

426.109 and § 426.110.

       43.    Indeed, the WCA specifically provides that the possibility that the customer

has an adequate remedy at law “shall not be a defense” if a customer seeks declaratory

and injunctive relief. Wis. Stat. § 426.109.

       44.    The Act limits the amounts and types of additional fees that may be

charged to consumers in conjunction with transactions. Wis. Stat. § 422.202(1). The Act
                                               7
     Case 2:21-cv-00619-SCD Filed 05/18/21 Page 7 of 17 Document 1
also provides injured consumers with causes of action for class-wide statutory and actual

damages and injunctive remedies against defendants on behalf of all consumers who

suffer similar injuries. See Wis. Stats. § 426.110(1); and § 426.110(4)(e).

       45.     Consumers’ WCA claims under Wis. Stat. § 427.104(1) are analyzed using

the same methods as claims under the FDCPA. Indeed, the WCA itself requires that the

court analyze the WCA “in accordance with the policies underlying a federal consumer

credit protection act,” including the FDCPA. Wis. Stat. § 421.102(1).

       46.     Further, the Wisconsin Supreme Court has held that WCA claims relating

to debt collection are to be analyzed under the “unsophisticated consumer” standard.

Brunton v. Nuvell Credit Corp., 785 N.W.2d 302, 314-15. In Brunton, the Wisconsin

Supreme Court explicitly adopted and followed the “unsophisticated consumers”

standard, citing and discussing Gammon v. GC Servs. Ltd. P’ship, 27 F.3d 1254, 1257

(7th Cir. 1994). Id.

       47.     Wis. Stat. § 427.104(1)(g) states that a debt collector may not:

“Communicate with the customer…in such a manner as can reasonably be expected to

threaten or harass the customer.”

       48.     Wis. Stat. § 427.104(1)(b) states that a debt collector may not: “Engage in

other conduct which can reasonable be expected to threaten or harass the consumer…”

Wis. Admin. Code § DFI-Bkg 74.16(9) defines such “other conduct” as “including

conducting which violates the Fair Debt Collection Practices Act.”




                                             8
     Case 2:21-cv-00619-SCD Filed 05/18/21 Page 8 of 17 Document 1
          49.   Wis. Stat. § 427.104(1)(j) states that a debt collector may not: “Claim, or

attempt to threaten to enforce a right with knowledge or reason to know that the right

does not exist.”

          50.   The Wisconsin Department of Financial Institutions, which is tasked with

regulating licensed collection agencies, has found that “conduct which violates the

Federal Fair Debt Collection Practices Act” can reasonable be expected to threaten or

harass the customer. See Wis. Admin. Code DFI-Bkg 74.16(9) (“Oppressive and

deceptive practices prohibited.”).

                                  CLASS ALLEGATIONS

          51.   Plaintiff brings this action individually and as a class action.

          52.   The class Plaintiff seeks to certify is defined as:

          All consumers nationwide who, within one (1) year of the filing of this Class
          Action Complaint, were sent a collection letter by Defendant in a form
          substantially similar or materially identical to Exhibit 1 which includes and
          attempted to collect a 50% collection fee related to a past due account.

          53.   The class shall be subject to the following exclusions, eligibility according

to the above criteria notwithstanding, all (1) Counsel for Plaintiff and the Class, (2)

Counsel for Defendant, and (3) the assigned Judge, Magistrate Judge, and their clerks and

staff.

          54.   The class meets all factors in Rule 23(a-b) for class certification.

          55.   The class consists of primarily of persons who at some point had a past due

account which was transferred or placed with Defendant’s office for collection. While

collecting the debt from this putative class, Defendant caused to be sent a dunning letter


                                                9
         Case 2:21-cv-00619-SCD Filed 05/18/21 Page 9 of 17 Document 1
which imposed and thereby attempted to collect a 50% collection fee which was not

authorize by the underlying consumer contract or by law.

         56.   The class is so numerous that joinder of all members is impractical. Upon

information and belief, Defendant has unlawfully charged and/or received collection fees

from more than 40 consumers in the State of Wisconsin.

         57.   There are questions of law and fact, common to the class, which

predominate over any questions affecting only individual class members. The principal

question is whether Defendant’s conduct in connection with unlawfully accessing

consumers’ credit files in the manner alleged (or described) violates the FDCPA.

         58.   There are no individual questions, other than the identification of class

members which can be determined by ministerial inspection of Defendant.

         59.   The Plaintiff will fairly and adequately protect the interests of the class and

is committed to vigorously litigating this matter. Plaintiff has retained counsel

experienced in handling class actions of this type and consumer claims. Neither Plaintiff

nor his counsel has any interest which might cause them not to vigorously pursue this

claim.

         60.   Plaintiff’s claims are typical of the claims of the class, which all arise from

the same operative facts and based on the same legal theories.

         61.   A class action is superior to other available methods for the fair and

efficient adjudication of the controversy pursuant to Rule 23(b)(3) of the Federal Rules of

Civil Procedure.

                                 Rule 23(a) Requirements
                                             10
    Case 2:21-cv-00619-SCD Filed 05/18/21 Page 10 of 17 Document 1
                                       Numerosity

       62.     Defendant is a privately held consumer and commercial debt collection

agency.

       63.     Defendant pursues consumers for collection of such alleged debt

obligations.

       64.     Upon information and belief, Defendant attempted to collect alleged debts

from numerous consumers.

       65.     Upon information and belief, many of the outstanding accounts for which

Defendant sought to collect, Defendant added 50% to all collection accounts and in some

cases collected the illegal fee from consumers.

       66.     Therefore, upon information and belief, the estimated number of Class

members is more than 40.

                                      Commonality

       67.     All members of the class had their rights violated in the same manner by

the same actions of Defendant.

       68.     Common evidence, in particular (1) a list of all alleged consumer debtor

accounts contained in the portfolio that were charged an additional 50% collection fee;

(2) records in the possession of Defendant documenting those consumers who were

charged an additional 50% on such alleged outstanding accounts; and (3) the collection

letters sent by Defendant in an attempt to collect on the alleged outstanding consumer

accounts contained in the aforementioned portfolio, will drive resolution of the claims of

the Classes.
                                            11
    Case 2:21-cv-00619-SCD Filed 05/18/21 Page 11 of 17 Document 1
       69.    Statutory relief under the FDCPA is directed based upon the common

conduct of Defendant, i.e. the extent to which Defendant sent collection letters to

consumers, and not the subjective, individual experiences of members of the Class.

                                          Typicality

       70.    Plaintiff has the same claims to statutory relief as all other members of the

Class and such claims are all based on the same facts and legal theories.

       71.    The only individual issue is the identification of the consumers who

received collection letters similar to Exhibit 1, (i.e. the Class members), which is a matter

capable of ministerial determination from Defendant’s records.

       72.    Any defenses that Defendant may have to liability or quantum of damages

with respect to Plaintiff’s claims would be generally applicable to all members of the

Classes.

                                          Adequacy

       73.    Plaintiff brings this lawsuit after an extensive investigation of Defendant’s

alleged misconduct.

       74.    Plaintiff brings this lawsuit with the intention to stop Defendant’s unlawful

practices and recover statutory penalties for all consumers affected.

       75.    Plaintiff will continue to vigorously pursue relief for the Class.

       76.    Plaintiff will fairly and adequately represent the Class members’ interests.

       77.    Plaintiff’s interests are consistent with the interests of the Class.




                                              12
    Case 2:21-cv-00619-SCD Filed 05/18/21 Page 12 of 17 Document 1
       78.     Plaintiff’s counsel, the Consumer Justice Center, P.A., has been certified as

class counsel in dozens of class actions enforcing consumer rights laws in this District

and others.

       79.     Plaintiff’s counsel is committed to expending the time, energy, and

resources necessary to successfully prosecute this action on behalf of the Class.

                                        Rule 23(b)(3)

                                 Predominance/Superiority

                                       Predominance

       80.     Statutory relief under the FDCPA follows from evidence that Defendant

added 50% to all collection accounts, not the subjective experience of any one

complainant.

       81.     Common issues will predominate substantially over individual issues in the

ultimate resolution of this action for the Class.

                                         Superiority

       82.     Plaintiff and Plaintiff’s counsel are not aware of any other pending actions

against Defendant related to their unlawful collection conduct.

       83.     Members of the Class have little interest in individual control over this

action given the small amounts at stake compared to the cost, risk, delay, and uncertainty

of recovery after prosecuting this lawsuit.

       84.     Upon information and belief, few members of the Class are aware that

Defendant’s actions were unlawful.



                                              13
     Case 2:21-cv-00619-SCD Filed 05/18/21 Page 13 of 17 Document 1
        85.   Upon information and belief, few members of the Class are aware that

Defendant’s conduct, which consisted of adding 50% collection fees to collection

accounts without authorization by contract or law, was unlawful.

        86.   The class notice mechanism provides an opportunity for uninformed

members of the Class to learn about their rights and obtain relief where they otherwise

would not have.

                                       STANDING

        87.   The above-detailed conduct by Defendant violated numerous provisions of

the FDCPA, including but not limited to the provisions of the FDCPA identified above.

        88.   Plaintiff has suffered an injury in fact that is traceable to Defendant’s

conduct and that is likely to be redressed by a favorable decision in this matter.

        89.   Specifically, Plaintiff suffered a concrete informational injury because of

Defendant’s failure to provide truthful information in connection with its attempt to

collect an alleged debt from Plaintiff, which is more fully stated herein.

        90.   Plaintiff suffered a concrete injury because of Defendant’s unlawful

addition of a 50% collection fee in the form of an additional payment amount to

Defendant that was neither due nor owed.

        91.   Because of the Defendant’s collection campaign, Plaintiff was confused

about his rights as a consumer and paid the debt that included a 50% collection fee,

relying upon Defendant’s representations that the larger amount was in fact due and

owed.



                                             14
    Case 2:21-cv-00619-SCD Filed 05/18/21 Page 14 of 17 Document 1
       92.     Defendant’s actions denied Plaintiff access to truthful information, which is

a concrete form of informational injury under Article III, and the denial of that

information is on its own sufficiently concrete.

       93.     Defendant’s collection campaign illustrates the risk of tangible harm from

debt-collector misrepresentations, which is an increased risk of harm that itself supports

standing.

       94.     Defendant’s actions constitute an injury that is not a non-justiciable

generalized grievance.

       95.     Defendant’s negligent and/or intentional acts resulted in the violation of

numerous provisions of federal law and resulted in actual damages to the Plaintiff.


                                    TRIAL BY JURY

       96.     Plaintiff is entitled to and hereby demands a trial by jury. U.S. Const.

Amend. 7. Fed. R. Civ. P. 38.

                                  CAUSES OF ACTION

                                        COUNT I.

     VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT –
                       15 U.S.C. § 1692, et seq.

       97.     Plaintiff hereby incorporates by reference all preceding paragraphs as though

fully stated herein.

       98.     The foregoing acts of Defendant constitute numerous and multiple

violations of the FDCPA as outlined above.



                                             15
     Case 2:21-cv-00619-SCD Filed 05/18/21 Page 15 of 17 Document 1
      99.    Defendant’s collection illegal practice, specifically that Defendant add a

50% collection fee to all collection accounts despite not being authorized by contract or

law, is in violation of 15 U.S.C. § 1692d, 1692e, 1692e(2)(A), 1692e(5), 1692e(10),

1692f and 1692f(1).

      WHEREFORE, Plaintiff prays that judgment be entered against Defendant for:

    Awarding Plaintiff actual damages against Defendant for violations of the
     FDCPA pursuant to 15 U.S.C. § 1692k(a)(1) in an amount not less than the
     illegal collection fee that he paid to Defendant;
    Awarding Plaintiff statutory damages against Defendant for violations of
     the FDCPA pursuant to 15 U.S.C. § 1692k(a)(2)(A);
    Awarding Plaintiff reasonable attorney’s fees and costs against Defendant
     pursuant to 15 U.S.C. § 1692k(a)(3);
    That the Court grants such other and further relief as may be just and proper

Dated this 17th day of May 2021.

                                   By: s/Thomas J. Lyons Jr.

                                   Thomas J. Lyons, Jr., Esq.
                                   MN Attorney I.D. # 0249646
                                   CONSUMER JUSTICE CENTER P.A.
                                   367 Commerce Court
                                   Vadnais Heights, MN 55127
                                   Telephone: (651) 770-9707
                                   Facsimile: (651) 704-0907
                                   tommy@consumerjusticecenter.com

                                   Counsel for Plaintiff and the putative class




                                            16
    Case 2:21-cv-00619-SCD Filed 05/18/21 Page 16 of 17 Document 1
VERIFICATION OF COMPLAINT AND CERTIFICATION BY PLAINTIFF


       I, Matthew Kesy, declare under penalty of perjury, as provided for by the

laws of the United States, 28 U.S.C. § 1746, that the following statements are true

and correct:

1. I am the Plaintiff in this civil proceeding.
2. I have read the above-entitled civil Complaint prepared by my attorneys and I
   believe that all the facts contained in it are true, to the best of my knowledge,
   information, and belief, formed after reasonable inquiry.
3. I believe that this civil Complaint is well grounded in fact and warranted by
   existing law or by a good faith argument for the extension, modification, or
   reversal of existing law.
4. I believe that this civil Complaint is not interposed for any improper purpose,
   such as to harass any Defendant(s), cause unnecessary delay to any Defendant(s),
   or create a needless increase in the cost of litigation to any Defendant(s), named
   in the Complaint.
5. I have filed this civil Complaint in good faith and solely for the purposes set forth
   in it.

       Dated this 17 day of May 2021.

                                           s/Matthew Kesy
                                           Matthew Kesy




                                              17
     Case 2:21-cv-00619-SCD Filed 05/18/21 Page 17 of 17 Document 1
